 Case: 2:20-cv-00785-ALM-KAJ Doc #: 7 Filed: 04/27/20 Page: 1 of 3 PAGEID #: 129




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JOSE JOHNSON,
                                              CASE NO. 2:20-CV-00785
       Petitioner,                            CHIEF JUDGE ALGENON L. MARBLEY
                                              Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, ALLEN
CORRECTIONAL INSTITUTION,

       Respondent.

                                    OPINION AND ORDER

       On March 9, 2020, the Magistrate Judge issued a Report and Recommendation pursuant

to Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts

recommending that the petition for a writ of habeas corpus be dismissed as barred by the one-

year statute of limitations under 28 U.S.C. § 2244(d). (ECF No. 4.) Petitioner has filed an

Objection to the Magistrate Judge’s Report and Recommendation. (ECF No. 5.)

       He objects to the dismissal of his claims as untimely based on his claim of prosecutorial

misconduct and the purported falsification and misrepresentation of DNA evidence that did not

comply with scientific standards. Petitioner further maintains that the state courts improperly

denied his post conviction petitions as untimely and barred under Ohio’s doctrine of res judicata.

       For the reasons already addressed by the Magistrate Judge, these arguments are not

persuasive. Even construing the statute of limitations in the light most favorable to the

Petitioner, this action remains untimely. Under such a scenario, the statute of limitations

expired, at the latest, in August 2018. Nonetheless, Petitioner waited more than one year and

five months, until February 11, 2020, to file this habeas corpus petition. Further, the record does

not indicate that the appellate court improperly denied Petitioner’s January and May 2018
 Case: 2:20-cv-00785-ALM-KAJ Doc #: 7 Filed: 04/27/20 Page: 2 of 3 PAGEID #: 130




motions to vacate as untimely. See State v. Johnson, 10th Dist. No. 18AP-821, 2019 WL

2522005 (Ohio Ct. App. June 18, 2019). Moreover, this Court is bound by the appellate court’s

interpretation of its own rules. See Veliev v. Warden, Chillicothe Correctional Inst., No. 2:12-

cv-00346, 2014 WL 4805292, at * (S.D. Ohio Sept. 26, 2014) (citing Miskel v. Karnes, 397 F.3d

446, 453 (6th Cir. 2005) (this court must “defer to a state court's interpretation of its own rules of

evidence and procedure”) (citations omitted); Bennett v. Warden, Lebanon Correctional Inst.,

782 F.Supp.2d 466, 478 (S.D. Ohio March 15, 2011) (“[T]he state courts are the final authority

on state-law issues, the federal habeas court must defer to and is bound by the state court's

rulings on such matters.”) (citing Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (“it is not the

province of a federal habeas court to re-examine state-court determinations on state law

questions.”)). “Absent ‘extreme circumstances’ where it appears that the state court's

interpretation is ‘an obvious subterfuge to evade consideration of a federal issue’ this Court is

bound by the state courts' definition of its own rules.” Id. (citing Bennett, 782 F.Supp.2d at 479

(citing Warner v. Zent, 997 F.2d 116, 133 (6th Cir. 1993)). Such are not the circumstances here.

       Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de novo review. For the

foregoing reasons and for the reasons detailed in the Magistrate Judge’s Report and

Recommendation, Petitioner’s Objection (ECF No. 5) is OVERRULED. The Report and

Recommendation (ECF No. 4) is ADOPTED and AFFIRMED. This action is hereby

DISMISSED.

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In

contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.



                                                  2
 Case: 2:20-cv-00785-ALM-KAJ Doc #: 7 Filed: 04/27/20 Page: 3 of 3 PAGEID #: 131




Fisher, –––U.S. ––––. ––––, 135 S.Ct. 2647, 2650 (2015); 28 U.S.C. § 2253(c)(1) (requiring a

habeas petitioner to obtain a certificate of appealability in order to appeal).

       When a claim has been denied on the merits, a certificate of appealability may issue only

if the petitioner “has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To make a substantial showing of the denial of a constitutional right, a

petitioner must show “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n.4 (1983)). When a claim has been

denied on procedural grounds, a certificate of appealability may issue if the petitioner establishes

that jurists of reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling. Id.

       The Court is not persuaded that reasonable jurists would debate the dismissal of this

action as time-barred. The Court therefore DECLINES to issue a certificate of appealability.

       The Court certifies that the appeal would not be in good faith and that an application to

proceed in forma pauperis on appeal should be DENIED.

       IT IS SO ORDERED.



                                               ____________________________________
DATED: April 27, 2020                          ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                   3
